PER CURIAM.
Smurfit-Stone Container Corp. and its workers’ compensation insurance carrier, RSKCO (Appellants) appeal an order of the Judge of Compensation Claims (JCC) awarding attorney’s fees. We hold, for purposes of this case, that Appellee’s filing of'his Motion for Emergency Conference, pursuant to section 440.25(4)(h), satisfied any pleading requirements under section 440.192. See Town & Country Farms v. Peck, 611 So.2d 63 (Fla. 1st DCA 1992) (notice and filing requirements may be excused in emergency situations). As Appellants refused to authorize the medically necessary emergency care even after the Motion for Emergency Conference was filed, Appellants incurred liability for Ap-pellee’s attorney’s fees. See Allen v. Tyrone Square 6 AMC Theaters, 731 So.2d 699 (Fla. 1st DCA 1999). We do not consider the lack of a written fee agreement as this issue was never presented to the JCC. See Univ. of W. Fla. v. Mixson, 752 So.2d 92 (Fla. 1st DCA 2000); Weaver v. Southern Bell, 703 So.2d 1213 (Fla. 1st DCA 1997).
AFFIRM.
VAN NORTWICK and LEWIS, JJ., CONCUR; BENTON, J., CONCURS with opinion.